Skadden, Arps, Slate, Meagher & Flom llp ONE BEACON STREET BOSTON, MASSACHUSETTS02108-3194 TEL: (617) 573-4800 FAX: (617) 573-4822 www.skadden.com August 26, 2011 John M. Ganley Senior Counsel Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BlackRock Preferred Partners LLC File Nos. 333-173601 & 811-22550 Dear Mr. Ganley: Transmitted herewith is Pre-Effective Amendment No. 4 to BlackRock Preferred Partners LLC's (the "Fund") registration statement on Form N-2 (the "Amendment").The Amendment has been marked to show all changes made since the filing of Pre-Effective Amendment No. 3 to the registration statement.The Amendment contains disclosure revisions in response to your oral comments of August 26, 2011.Specifically: · we modified the expense table to show the expense reimbursement consistent with Form N-1A; · we modified the expense table to eliminate the reference to Rule 12b-1 in the "Distribution Fee" line item; and · we clarified the first sentence of footnote 3 to the expense table. John M. Ganley August 26, 2011 Page 2 Acceleration requests from the Fund and its distributor, BlackRock Investments, LLC, accompany the Amendment as separate correspondence. Should you have any comments or concerns, please do not hesitate to contact me at (617) 573-4836 or Tom DeCapo at (617) 573-4814. Sincerely, /s/ Kenneth E. Burdon Kenneth E. Burdon
